DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one second connection opening disposed in the at least one front separating wall” of claim 1 line 43, claim 15 lines 32 – 33, and claim 20 line 40 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Examiner note: the drawing supports the limitation of the “at least one second connection opening (19) rear separating wall (15)” but not the front wall (14). It is believed that that Applicant intended to refer to the rear separating wall (15), not the front wall (14) because the two features are physically separated in the drawing and there is no opening disposed in the front separating wall. The objection could be obviated by amending claims 1, 15, and 20 to refer to the rear wall instead of the front wall. For the purpose of examination, the limitation is construed to refer to the rear wall and not the front wall.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 15 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recite the limitation "the layering outlet" in lines 3 and 21 respectively.  There is insufficient antecedent basis for this limitation in the claims. The rejection could be obviated by amending the limitation to “the layering mixing space” or to “the footwell outlet.” 
Claims 9 and 16 – 19 are rejected for depending from a rejected claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 8, 9, 11, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simmet et al. (US 7,540,321 B2) (hereinafter “Simmet”) in view of Hashimoto et al. (US 6,598,670 B1) (hereinafter “Hashimoto”). Both references are in the Applicant’s field of endeavor, an air conditioning system for air conditioning a passenger cell. These two references, when considered together, teach all of the elements recited in claims 1 – 5, 8, 9, 11, and 15 – 18 of this application.
Regarding claim 1, Simmet discloses an air-conditioning system for air-conditioning a passenger cell with a front region and a rear region (col. 1 lines 39 – 43), comprising: a housing (1) in which an evaporator for cooling an airflow (3) and at least one heating device for heating the airflow (heater core 4) are arranged (see annotated 
Simmet does not explicitly disclose at least one layering mixing space disposed in the housing downstream of the at least one hot air space and of the at least one cold air space, the at least one layering mixing space adjoining the at least one front mixing space; the at least one rear mixing space adjoining the at least one layering mixing space; the at least one hot air space separated from the at least one front mixing space and from the at least one layering mixing space via at least one front separating wall; the at least one layering mixing space connected to the footwell outlet; at least one layering flap arranged downstream of the at least one heating device configured to control at least one second connection opening connecting the at least one hot air space to the at least one layering mixing space, the at least one second connection opening disposed in the at least one front separating wall.

    PNG
    media_image1.png
    718
    947
    media_image1.png
    Greyscale

Hashimoto teaches at least one layering mixing space (see annotated Fig. 5 below, the capitalized annotations denoting claim limitations) disposed in the housing (20) downstream of the at least one hot air space (25) and of the at least one cold air space (23), the at least one layering mixing space adjoining the at least one front mixing space (see annotated Fig. 5); the at least one rear mixing space adjoining the at least one layering mixing space (see annotated Fig. 4 below, the capitalized annotations denoting claim limitations); the at least one hot air space (25) separated from the at least one front mixing space and from the at least one layering mixing space via at least one front separating wall (annotated Fig. 5, below); the at least one layering mixing space connected to the footwell outlet (31a, annotated Fig. 5); at least one layering flap rear separating wall according to §4 above, see annotated Fig. 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the layering mixing space and associated structures as taught by Hashimoto in order to facilitate controlling airflow to a footwell area in addition to the front and rear passenger spaces as disclosed by Simmet, in order to increase passenger comfort.

    PNG
    media_image2.png
    603
    849
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    800
    media_image3.png
    Greyscale

Regarding claim 2, Simmet as modified by Hashimoto as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses a front cold flap arranged in the housing fluidically downstream of the evaporator, the front cold flap configured to control a fourth connection opening connecting the at least one cold air space to the at least one front mixing space. Simmet does not explicitly disclose this additional limitation.
Hashimoto teaches a front cold flap (24) arranged in the housing fluidically downstream of the evaporator (21), the front cold flap configured to control a fourth connection opening connecting the at least one cold air space (23) to the at least one front mixing space (annotated Fig. 5, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the 
Regarding claim 3, Simmet further discloses a duct (2c) arranged in the housing (1) connecting the at least one cold air space to the at least one rear mixing space (annotated Fig. 1, above), and wherein the at least one rear flap (9) simultaneously controls a fifth connection opening connecting the duct to the at least one rear mixing space (functional limitation that Simmet can perform, see annotated Fig. 1). 
Regarding claim 4, Simmet further discloses the at least one rear flap (9) is arranged and configured to alternately control the at least one third connection opening and the fifth connection opening such an adjustment of the at least one rear flap opening the at least one third connection opening closes the fifth connection opening and an adjustment of the at least one rear flap opening the fifth connection opening closes the at least one third connection opening (functional limitation that the configuration of annotated Fig. 1 above is capable of performing in the flap positions shown in Figs. 3, 4, and 7). 
Regarding claim 5, Simmet as modified by Hashimoto as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the at least one layering flap simultaneously controls a transition, in which the at least one layering mixing space openly merges into the at least one front mixing space. Simmet does not explicitly disclose this additional limitation.
Hashimoto teaches the at least one layering flap (34) simultaneously controls a transition, in which the at least one layering mixing space openly merges into the at least one front mixing space (functional limitation that Hashimoto can perform by rotating the flap 34, annotated Fig. 5).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the layering flap functionality as taught by Hashimoto in order to facilitate adjusting the airflow going to the footwell versus the front outlets for further increasing the comfort of the vehicle passengers. 
Regarding claim 8, Simmet as modified by Hashimoto as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses, arranged between the front outlet and the layering outlet, a front air side window outlet that is fluidically connected to the at least one front mixing space. Simmet does not explicitly contain this additional limitation.
Hashimoto teaches, arranged between the front outlet (28) and the layering outlet (31a or 30a, Fig. 4, as far as the limitation can be understood given the 112b rejection above), a front air side window outlet (29) that is fluidically connected to the at least one front mixing space (annotated Fig. 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the front air side window outlet as taught by Hashimoto in order to facilitate providing conditioned air for the purpose of defrosting or defogging when frost or fog is present on the window.
Regarding claim 9, Simmet as modified by Hashimoto as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of 
Hashimoto teaches a side window flap (33) configured to control a sixth connection opening connecting the at least one front mixing space to the front side air window outlet (29, Fig. 3 and see annotated Fig. 6 below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the side window flap as taught by Hashimoto in order to regulate the amount of air out of the side window outlet for defrosting or defogging the window when frost or fog is present on the window.

    PNG
    media_image4.png
    608
    694
    media_image4.png
    Greyscale

Regarding claim 11, Simmet as modified by Hashimoto as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses the at least one rear separating wall separates the at least one layering mixing space from the at least one rear mixing space. Simmet does not explicitly contain this additional limitation.
Hashimoto teaches the at least one rear separating wall separates the at least one layering mixing space from the at least one rear mixing space (functional limitation that Hashimoto performs, see annotated Fig. 4, above). It would have been obvious to a 
Regarding claim 15, Simmet discloses an air-conditioning system for air-conditioning a passenger cell with a front region and a rear region (col. 1 lines 39 – 43), comprising: a housing (1) including an air inlet (left side of evaporator 3, Fig. 1), a front outlet, a rear outlet, and a footwell outlet (see annotated Fig. 1, above); an evaporator for cooling an airflow (3) and at least one heating device for heating the airflow arranged in the housing (4, annotated Fig. 1); the evaporator arranged on the air inlet such that the entire airflow flows through the evaporator (3, annotated Fig. 1); the at least one heating device (heater core 4) arranged in the housing fluidically downstream of the evaporator (3, annotated Fig. 1); a cold air space arranged within the housing between the evaporator and the at least one heating device (annotated Fig. 1); a hot air space disposed in the housing downstream of the at least one heating device, the hot air space adjoining the at least one heating device (4, annotated Fig. 1); a front mixing space disposed in the housing downstream of the hot air space and of the cold air space (annotated Fig. 1); a rear mixing space disposed in the housing downstream of the hot air space and of the cold air space (annotated Fig. 1), the hot air space separated from the rear mixing space via a rear separating wall (annotated Fig. 1); the front mixing space connected to the front outlet (annotated Fig. 1); the rear mixing space connected to the rear outlet (annotated Fig. 1); a front flap (5) arranged downstream of the at least one heating device (4) configured to control a first 
Simmet does not explicitly disclose a layering mixing space disposed in the housing downstream of the hot air space and of the cold air space, the layering mixing space adjoining the front mixing space; the rear mixing space adjoining the layering mixing space; a front air side window outlet fluidically connected to the front mixing space and arranged between the front outlet and the layering outlet; the hot air space separated from the front mixing space and from the layering mixing space via a front separating wall; the layering mixing space connected to the footwell outlet; a layering flap arranged downstream of the at least one heating device configured to control a second connection opening connecting the hot air space to the layering mixing space, the second connection opening disposed in the front separating wall; a front cold flap arranged in the housing fluidically downstream of the evaporator, the front cold flap configured to control a fourth connection opening connecting the cold air space to the front mixing space.
Hashimoto teaches a layering mixing space (see annotated Fig. 5, above) disposed in the housing (20) downstream of the hot air space (25) and of the cold air space (23), the layering mixing space adjoining the front mixing space (annotated Fig. 5); the rear mixing space adjoining the layering mixing space (annotated Fig. 4, above); rear separating wall according to §4 above, see annotated Fig. 5); a front cold flap (24) arranged in the housing fluidically downstream of the evaporator (21), the front cold flap configured to control a fourth connection opening connecting the cold air space (23) to the front mixing space (annotated Fig. 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the layering mixing space, front cold flap, and associated structures as taught by Hashimoto in order to facilitate controlling airflow to a footwell area and face area in addition to the front and rear passenger spaces as disclosed by Simmet, in order to increase passenger comfort.
Regarding claim 16, Simmet further discloses a duct (2c) arranged in that in the housing (1) connecting the cold air space to the rear mixing space (annotated Fig. 1, above), and wherein the rear flap (9) simultaneously controls a fifth connection opening connecting the duct to the rear mixing space (functional limitation that Simmet can perform, see annotated Fig. 1).
Regarding claim 17, Simmet further discloses the rear flap (9) is structured and arranged to alternately control the third connection opening and the fifth connection opening such that an adjustment of the rear flap opening the third connection opening closes the fifth connection opening and an adjustment of the rear flap opening the fifth connection opening closes the third connection opening (functional limitation that the configuration of annotated Fig. 1 above is capable of performing in the flap positions shown in Figs. 3, 4, and 7).
Regarding claim 18, Simmet as modified by Hashimoto as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 18 of this application further discloses the layering flap simultaneously controls a transition in which the layering mixing space openly merges into the front mixing space. Simmet does not explicitly disclose this additional limitation.
Hashimoto teaches the layering flap (34) simultaneously controls a transition in which the layering mixing space openly merges into the front mixing space (functional limitation that Hashimoto can perform by rotating the flap 34, annotated Fig. 5).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the layering flap functionality as taught by Hashimoto in order to facilitate adjusting the airflow going to the footwell versus the front outlets for further increasing the comfort of the vehicle passengers.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simmet as modified by Hashimoto as applied to claims 2 and 1 respectively above, and further in view of Beck et al. (US 6,206,092 B1) (hereinafter “Beck”). Beck is also in the 
Regarding claim 7, Simmet as modified by Hashimoto as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 7 of this application further discloses the at least one rear flap, the at least one layering flap, the at least one front flap, and the front cold flap are each pivotable about a respective axis which extend parallel relative to one another. Simmet as modified by Hashimoto does not explicitly contain this additional limitation.
Beck teaches the at least one rear flap (49), the at least one layering flap (46), the at least one front flap (47), and the front cold flap (36) are each pivotable about a respective axis which extend parallel relative to one another (configuration shown in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the parallel flap axes as taught by Beck in order to make manufacture and assembly of the housing with all the flaps inside more uniform, easier, and therefore less expensive than having different flaps and different axes. 
Regarding claim 10, Simmet as modified by Hashimoto as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses the footwell outlet branches into a first layering duct and into a second layering duct, and wherein the first layering duct is fluidically connected to a footwell of the front region of the passenger cell and the second layering 
Beck teaches the footwell outlet branches into a first layering duct (foot duct 46) and into a second layering duct (foot duct 50), and wherein the first layering duct (46) is fluidically connected to a footwell of the front region of the passenger cell (col. 4 lines 46 – 50) and the second layering duct (50) is fluidically connected to a footwell of the rear region of the passenger cell (col. 4 lines 56 – 60). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the footwell ducts as taught by Beck in order to provide conditioned air to both the front seat and rear seat passengers, which enhances passenger comfort.
Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simmet as modified by Hashimoto as applied to claim 1 above, and further in view of Yamamoto (US 5,934,989) (hereinafter “Yamamoto”). Yamamoto is also in the Applicant’s field of endeavor, an air conditioning system for air conditioning a passenger cell. These three references, when considered together, teach all of the elements recited in claims 12 – 14 of this application
Regarding claim 12, Simmet as modified by Hashimoto as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 12 of this application further discloses the air-conditioning system is divided into a first part air-conditioning system and a second part air-conditioning system; the housing, the evaporator, and the at least one heating device are common to the first part air-conditioning system and the second part air-conditioning systems the first part air-
Yamamoto teaches the air-conditioning system (10 and 20) is divided into a first part air-conditioning system (right half, Fig. 1) and a second part air-conditioning system (left half, Fig. 1); the housing (21), the evaporator (22), and the at least one heating device (23) are common to the first part air-conditioning system and the second part air-conditioning systems (Fig. 1); the first part air-conditioning system is designed configured for air-conditioning a driver's side (right side) in the front region (with face vents 44, 47, and 48) and in the rear region of the passenger cell (with rear vents 50 and 52); and the second part air-conditioning system is configured for air-conditioning a passenger side (left side in Fig. 1) in the front region (with face vents 43, 45, and 46) and in the rear region of the passenger cell (with rear vents 49 and 51). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the divided AC system as taught by Yamamoto in order to make the AC unit easier to manufacture and assemble since it can be made in halves with all internal structures being accessible and put together complete by assembling the halves together.
Regarding claim 13, Simmet as modified by Hashimoto and Yamamoto as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses the first part air-conditioning 
Yamamoto teaches the first part air-conditioning system and the second part air-conditioning system are separated from one another in the housing via an air-conditioning separating wall (27, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Simmet by adding the wall as taught by Yamamoto in order to keep the airflows separate so that the passenger side and driver side can be set to different desired temperatures and air flows and will not be combined together, which enhances passenger comfort.
Regarding claim 14, Simmet as modified by Hashimoto and Yamamoto does not explicitly disclose the first part air-conditioning system and the second part air-conditioning system each.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as modified by Simmet and Hashimoto. These three references, when considered together, teach all of the elements recited in claim 20 of this application.
Yamamoto discloses an air-conditioning system for air-conditioning a passenger cell (see Title) with a front region and a rear region (implicitly disclosed because of rear face openings 49 – 52), comprising: a first part air-conditioning system (right side, Fig. 1) configured for air-conditioning a driver's side in the front region (with vents 44, 47, and 48) and in the rear region of the passenger cell (with rear vents 50 and 52); a second part air-conditioning system (left side, Fig. 1) configured for air-conditioning a passenger side in the front region (with vents 43, 45, and 46) and in the rear region of the passenger cell (with rear vents 49 and 51); a housing (21), an evaporator for cooling an airflow (22), and at least one heating device for heating the airflow (heater core 23), common to the first part air-conditioning system and the second part air-conditioning system (Fig. 1); the housing including an air inlet (24), a front outlet (with defroster openings 38, and 39, and face oulets 43, 44, 49, and 50), a rear outlet (51 – 54), and a footwell outlet (64, 65, Fig. 2); the evaporator (22) arranged in the housing on the air inlet such that the entire airflow flows through the evaporator (Fig. 1 and 2); the at least one heating device (23) arranged in the housing fluidically downstream of the evaporator (Figs. 1 and 2); the first part air-conditioning system and the second part air-conditioning system separated from one another within the housing via an air-conditioning separating wall (27, Fig. 1). 
Yamamoto does not explicitly disclose the first part air-conditioning system and the second part air-conditioning system each including: a cold air space disposed within 
Simmet teaches the first part air-conditioning system and the second part air-conditioning system each including: a cold air space disposed within the housing (1) 
Simmet does not explicitly teach a layering mixing space disposed in the housing downstream of the hot air space and of the cold air space, the layering mixing space adjoining the front mixing space; the rear mixing space adjoining the layering mixing 
Hashimoto teaches a layering mixing space (see annotated Fig. 5, above) disposed in the housing (20) downstream of the hot air space (25) and of the cold air space (23), the layering mixing space adjoining the front mixing space (annotated Fig. 5); the rear mixing space adjoining the layering mixing space (annotated Fig. 4, above); the hot air space (25) separated from the front mixing space and from the layering mixing space via a front separating wall (annotated Fig. 5); the layering mixing space connected to the footwell outlet (31a, annotated Fig. 5); and a layering flap (34) arranged downstream of the at least one heating device (22) configured to control a second connection opening connecting the hot air space to the layering mixing space (annotated Fig. 5), the second connection opening disposed in the front separating wall (construed as the rear separating wall according to §4 above, see annotated Fig. 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yamamoto as modified by Simmet by adding the specific layering mixing space, front cold flap, and associated structures as taught by Hashimoto in order to facilitate controlling airflow to a footwell area and face area in addition to the front and rear passenger spaces as disclosed by Simmet, in order to increase passenger comfort.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of copending Application No. 16/409,479 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant overcomes the statutory double patenting rejection above.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and statutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to an air conditioning system for a passenger cell that specifically requires a housing, evaporator, heating device, cold air space, hot air space, front mixing space, layering mixing space, rear mixing space, second connection, transition, and at least one layering flap.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air conditioning system used in combination with the at least one layering flap is arranged and configured to alternately control the at least one second connection opening and the transition such that an adjustment of the at least one layering flap for opening the at least one second connection opening closes the transition and an adjustment of the at least one layering flap opening the transition closes the at least one second connection opening.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 6,874,575 B2) discloses vehicle air conditioning front, rear, and foot outlets but does not disclose a layering flap as claimed in the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                             

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746